Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2018

                                      No. 04-18-00817-CV

                          Joseph A. RAMIREZ and April M. Ramirez,
                                        Appellants

                                                 v.

                                       Rosalinda HURON,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV06197
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
       The docketing statement was due on November 29, 2018, but has not been filed. See TEX.
R. APP. P. 32.1(a) (providing an appellant in a civil case shall file a docketing statement promptly
upon filing the notice of appeal). We order appellant to file the docketing statement by
December 17, 2018. A failure to comply with this order may result in this appeal being
dismissed without further notice. See TEX. R. APP. P. 42.3(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court